DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 12/08/2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The rejections have been withdrawn.
The 35 U.S.C. 103 rejection of claims 20 and 22 are moot in view of Applicant’s cancellation of those claims.
Claim Objections
Claims 1, 6-8, 11 and 14 are objected to because of the following informalities: ‘semifinished’ and ‘semi-finished’ appear throughout the claims without consistency of terminology.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “heating the foamable semi-finished product (1) to a melting temperature of the metal alloy”. Claim 1 also recites: “placing...an amount of a liquid (3) having a temperature that is higher than the temperature of the melting of the foamable semi-finished product (1); contacting the liquid (3) with the foamable semi-finished product…where the liquid (3) transfers a heat to the foamable semi-finished product (1) causing the foamable semi-finished product (1) to expand”.
These steps as laid out by the claims are not supported by the specification as filed. Paragraph [0014] of the specification states that after the foamable semi-finished 
The examples in the specification further support that these steps do not take place. Paragraph [0084], for example, puts a foamable semifinished product containing AlSi10 in the mould and heats to 550°C. Liquid AlSi10 having a temperature of 900°C is then poured into the mould. The melting point of AlSi10 is about 570°C. Thus, at no point is the semifinished product heated to the melting point of AlSi10 prior to contact with the liquid. Similarly, paragraph [0089] heats a foamable semifinished product containing AlMg1Si0.6 to a temperature of 550°C, which is also below its melting point of about 580°C, before contact with a liquid having a temperature of 850°C.
The specification therefore fails to describe a separate step of heating the foamable semi-finished product to a melting temperature of the metal alloy prior to contact with the liquid; instead, the specification appears to equate contact with the liquid as being the mechanism by which the metal alloy is heated to its melting point. Claims 1-3, 5-9, 11-15 and 17 therefore contain new matter and are rejected for lacking written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the solidified foam”. Claim 8 recites “the solidification of the foam”. Claim 9 recites “the solidification of the metal foam”. There are insufficient antecedent bases for these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784